Preparations for the European Council meeting (24 June 2011) (debate)
The next item is the Council and Commission statements on the preparations for the European Council meeting of 23-24 June 2011.
President-in-Office of the Council. - Mr President, President of the Commission, honourable Members, this is the last occasion I have to address this House on behalf of the Council in a plenary debate.
In January, we promised to run a Parliament-friendly Presidency. Aware of the consequences of the Lisbon Treaty, we realised that close cooperation with the European Parliament and its members would be essential for the success of any Presidency in the future. The European public looks to the EU for results, without bothering too much with distinguishing between Parliament, Commission and Council. And they are right in doing so. We have a common responsibility and therefore our success or failure is shared.
The forthcoming European Council marks the end of the Hungarian Presidency. Therefore, this debate is a golden opportunity to give an account of what it has achieved on a number of dossiers, in close cooperation with this House.
Let me start with economic policy. The European Council will bring the first European Semester to a conclusion. It brings together in one policy cycle the two arms of economic recovery: financial stability that is based on fiscal consolidation, reflected in stability and convergence programmes, and structural reforms for a smart, sustainable, socially-inclusive and job-creating growth. Thanks to the excellent cooperation between Commission, Council and Member States in handling national reform programmes and recommendations, the first European Semester has lasted a semester, and not a day longer.
The European Council will be invited to endorse the country-specific recommendations approved by the Council, which should be reflected by all Member States in their national decisions as regards their budgets and structural reforms. Even in the trialogue negotiations, we included a reference to the European semester so that Parliament could be duly informed of these developments.
Regarding the Euro Plus Pact, most of the Member States participating have presented commitments amounting to more than a hundred separate measures in total. Those commitments are a good step towards achieving the objectives of the Pact, which must now be implemented at the national level.
However, the degree of ambition and precision of these initial commitments is uneven. In preparing their next commitments, Member States will ensure a broader scope, a more concrete approach and a higher degree of ambition.
Allow me now to turn to the six legislative proposals on economic governance, called the 'six-pack' in our common jargon. I will not go into detail as it is on the plenary agenda in its own right. Let me just remind you that the Hungarian Presidency was given a mandate by the European Council to reach political agreement with Parliament by the end of June. After the adoption of a general approach by the Council in March, we got down to business immediately, engaging in intense trialogue negotiations with Parliament and the Commission.
The three institutions have done immense work. The initial position of Parliament carried approximately 2 000 amendments. By now, we have managed to reduce the outstanding issues to one single major issue and some technicalities. I am convinced that the text we have on the table now is stronger and more suited to preventing future crises. We will inform the President of the European Council accordingly, thus reporting back to the body which gave us this mission.
I have been personally involved in fascinating talks with many members of this House. I take this opportunity to thank you all sincerely for this experience. As a Parliament-friendly Presidency, we hope that the results which have brought us to the verge of agreement will not be wasted. The financial markets, European business and, most importantly, our fellow European citizens, expect us to show responsibility and decide and act against indebtedness - the chief predicament of our economies. Finally, we know too that the issue of Greece will be also on the agenda of the European Council.
Let me now turn to Justice and Home Affairs. The European Council will address strategic issues relating to asylum, migration and Schengen; building on the conclusions adopted by the Justice and Home Affairs Council of 9 June 2011.
In the light of recent developments, the European Council will discuss ideas and provide more political guidance and cooperation in the Schengen area. It will also discuss ideas as regards a possible safeguard mechanism. But let me stress that the good functioning of Schengen requires Member States to fully implement the rules and thus enhance mutual trust among themselves. It also requires an effective and updated monitoring and evaluation system.
Let me touch upon the free movement of persons. It belongs to a different chapter of the acquis comunautaire than Schengen, yet they are inextricably linked. Both belong to the most visible and popular achievements of European integration. The Member States are aware of this and fully intend to safeguard them. The logic behind Schengen is unchanged: ever more efficient management of the external border is the precondition for travelling without border controls within the Schengen zone.
As you know, there have been intensive negotiations on the Frontex Amending Regulation. We have in Frontex a European tool par excellence which is essential for controlling our external borders. The Presidency welcomes the positive result of the most recent trialogue meeting. Member States are discussing the results this afternoon and we are optimistic that an agreement can be reached in time for the European Council.
Regarding the European Asylum policy: recent developments have put this under strain. Safe and efficient asylum procedures are required for people in need of protection. It is therefore crucial for the Common European Asylum System to be completed by 2012 - a system based on high protection standards combined with fair and effective procedures capable of preventing abuse and allowing for rapid examination of asylum applications in order to ensure its sustainability.
The European Council will also review the progress on the preparation of the plans for capacity development to manage migration flows and refugee flows. The objective must be to address the root causes of irregular migration. To that end, partnerships will be developed with Southern Neighbourhood countries. As a first step, a wide-ranging structured dialogue on migration, mobility and security will be established with those countries, with the aim of securing tangible benefits for them as well as for the EU.
Let me now say some words on Croatia. Closing the accession negotiations with Croatia was listed among the top priorities of our Presidency. As a result of the tremendous efforts made by Croatia, the Commission and the Presidency with the essential support of this House - for which it deserves immense credit - the European Council will call for the conclusion of the accession negotiations with Croatia by the end of June 2011. The signing of the Accession Treaty before the end of the year is being envisaged.
These developments bring a new momentum to the European perspective of the Western Balkans. The European Council will return to this matter at its December 2011 meeting. In this context, it is expected to welcome the arrest of General Mladić and his transfer to The Hague. Serbia has taken a giant step towards EU accession.
Regarding the Southern Neighbourhood: the European Council is expected to endorse the new approach to relations with the EU neighbours which was agreed at Monday's Foreign Affairs Council. Given the serious developments in parts of the Union's southern neighbourhood, the European Council is also expected to adopt a declaration on recent events in the region.
Among other issues, let me inform you that the European Council is expected to appoint Mario Draghi as the next Governor of the European Central Bank on whom this house takes a vote.
Last but not least, the European Council is likely to endorse the EU Strategy for the Danube Region and the EU Framework of National Roma Integration Strategies, thus realising two further priorities of the Hungarian Presidency.
The Danube Strategy is designed to enhance opportunities for an entire region that embraces a diversity of Member States and third countries in the Western Balkans - nations, peoples and communities alike. With the EU Framework of National Roma Integration Strategies, we will tackle the plight of the Roma people for the first time at European level and turn it into an opportunity for all of us.
A special thanks to this House for producing such an excellent report - the Járóka report - and the decision, which was an excellent base for our work in the Council. Europe thus will show that, in the words of Prime Minister Orbán, it 'has a heart and not only a brain'.
Mr President, President of the Commission, honourable Members, the Hungarian Presidency chose 'Strong Europe' as a motto. Let me express hope that you will agree with the judgment of President Buzek, who recently said 'after the Hungarian Presidency Europe will be stronger and better'.
Thank you again, from the bottom of my heart, for your cooperation in the last six months.
President of the Commission. - Mr President, this week's European Council has a very substantive agenda. Minister Győri has presented the agenda in general, on behalf of the Hungarian Presidency of the Council. I wish to thank her, at this juncture, for the commitment shown over the course of these six months.
Let me focus on some specific points: I have written a letter to the members of the European Council outlining the positions of the Commission on what I believe are the most important items on the agenda, and I would like to share our positions with you. At the end I will also make some comments regarding Greece.
This European Council will take very important steps towards ensuring that the European Union's economic policy-making is both more coherent and more effective.
Firstly, we have the economic governance package. I would like to thank this Parliament very sincerely for the extremely hard work and commitment it has shown in maintaining a high level of ambition on this issue. Later this afternoon, Commissioner Rehn, on behalf of the Commission, will express our detailed positions on these extremely important matters. Now I expect Parliament and the Member States to come to an agreement, because the adoption of the governance package is fundamental to our comprehensive response to the crisis.
Agreement on this package is vital. It will be extremely difficult to explain to our citizens why we are not able to agree on the fundamental pillars of the response to this crisis when we are trying to respond to challenges of the current magnitude. I believe the agreement on this package will strengthen our economic surveillance mechanisms at European level. It will make the European Union far better placed to prevent the development of unsustainable public debt and deficits, and the emergence of harmful macroeconomic imbalances. Although prevention is better than cure, we will also be better placed to take action to correct these situations if they do emerge.
Secondly, I expect the Heads of State and Government to endorse the country-specific recommendations that the Commission presented on 7 June. This is, as you know, the first time we are carrying out this kind of collective exercise at European level.
The recommendations are based on an extensive analysis by the Commission of Member States' plans for sustainable growth and job creation, married to sound public finances. They are focused, measurable and tailored to each country's most pressing challenges. Of course, discussions between the Commission and the Member States on these recommendations have sometimes been very intense, but I am pleased that the overall result has maintained the high level of ambition.
We cannot reap the benefits of the single market on the one hand and ignore reckless economic policy-making on the other. There is no point in signing off on a brand new economic governance package if, the very same week, Member States question the methodology and independent Commission recommendations in the country-specific exercise. This new way of policy-making is also a strong appeal for collective responsibility, because the European Union's economic space is so much more than the sum of our different economies.
Thirdly, the European Council is due to endorse the treaty change needed to allow for the establishment of the European Stability Mechanism in 2013, with its capacity to assist - on the basis of strict conditionality - euro area Member States in financial difficulties.
The ESM, combined with the increase of the effective lending capacity of the EFSF, is a clear demonstration of our commitment to safeguard the stability of the euro area on the basis of sound and sustainable public finances.
You may remember that, in January when the Commission presented the annual growth survey, a very important topic was the need to reinforce the effective lending capacity of the EFSF. At that time we were very much criticised, but now - unanimously - the governments of Europe have decided to increase the effective lending capacity. I wonder if it would not have been possible to approve it some months ago.
The economic governance package, country-specific recommendations and the stability mechanisms: this is how Europe should seriously draw the lessons from the crisis and act upon them. The Commission will do its utmost to maintain this level of steadfast resolve in all matters to be discussed.
To respond to the economic crisis, every sector needs to contribute, and none more so than the financial sector. I have promised Parliament that the Commission will bring forward a formal legislative proposal on a financial tax.
The proposal will have three aims. Firstly, to avoid fragmentation of the internal market for financial services, because there are an increasing number of uncoordinated national tax measures being put in place. Secondly, this financial tax also aims to create appropriate disincentives for overly-risky or purely speculative transactions. Thirdly, to ensure that financial institutions make a fair and substantive contribution to the sharing of the costs of the recent crisis, as well as to address concerns about excessive profits.
The very high bonuses that are still being paid to bankers - bankers who have sometimes been saved thanks to huge amounts of taxpayers' money - suggest that there are excessive profits in the banking sector and that the banking sector should also contribute to the common public good.
(Applause)
The second major issue for the European Council is migration. The issue of migration has come to the fore in recent months, particularly under the pressure of recent events in the southern Mediterranean.
I spoke to Parliament in May about the Commission's migration package, which sets recent and future policy initiatives in a framework that allows the EU and its Member States to manage asylum, migration and mobility of third-country nationals in a secure environment.
Migration, let us face it, is a very emotive issue. But let me state clearly that the Commission will not accept any attempts to undermine the Schengen principles. In fact, I think that we will see exactly the opposite, through a reinforcement of the European approach to migration and free movement.
The Commission has proposed strengthening the governance of the Schengen area, thereby reinforcing Member States' confidence and trust in the effective management of our external borders.
This will be done both through strengthening the Frontex border agency and through an evaluation mechanism whereby national border agencies will work jointly on assessing threats. We are also exploring the feasibility of a safeguard system which would allow the adoption of decisions at European level to confront possible difficult situations where our common external borders are subject to exceptional pressure or where Member States are failing to comply with their obligations to control their borders. Decisions on the best way to handle such situations should be taken at European Union level, avoiding unilateral action by Member States. As a last-resort mechanism, and if the critical situation justifies it, these decisions could make provision for the temporary reintroduction of internal border controls, but always within a Community framework.
This does not mean rolling back the abolition of internal borders. This is a way of strengthening the European dimension of the system so that individual Member States do not feel pressured into acting unilaterally. I will be looking for clear backing for this approach from the European Council, so that detailed Commission proposals can be finalised and have an opportunity to succeed.
The migration package is completed by proposals for a common, efficient and protective asylum system which guarantees asylum seekers equal treatment across the European Union. I am confident that Parliament and the Council will endorse the proposals set out in the Commission's reviewed proposals on minimum standards for the reception of asylum seekers and on refugee status. I will call on the European Council to lend its support to the completion of the entirety of the asylum package as quickly as possible within the agreed deadline.
The European Council has also discussed the situation in our neighbourhood, in particular the implementation of the Partnership for Democracy and Shared Prosperity with the Southern Mediterranean. This partnership is extremely important to our Arab partners, who are looking to the European Union to support the democratic transitions in the southern Mediterranean. We must not let them down.
Another item on the upcoming European Council agenda is the Commission's recommendation that Croatia become the 28th Member State of the European Union, hopefully by 1 July 2013. There is still substantial work to be done, but I hope that at the end of the month we can sign off on the remaining chapters in the Accession Conference.
Finally, a word about Greece, because I hope Member States will also have the occasion to discuss at the highest level this situation, which is important not only for a Member State of our Union but, I believe, for the stability of the euro area and for the stability of the European Union as a whole. The issue of Greece raises very important issues, not just in terms of financial stability, but also in terms of social commitment and in terms of the political determination of the European Union.
Last night's vote in the Greek Parliament allows the government to build consensus in support of the reform package, agreed with the European Union and IMF, of fiscal measures, privatisations and reforms that are necessary in Greece's journey back to growth. Because, let us be absolutely clear, there is no alternative to this plan. So let us act upon it.
I know that many people in Greece are living through a period of great hardship and uncertainty. My message to the Greek people is that if the government acts, Europe will deliver. If Greece can demonstrate that it is genuinely committed to the reform package agreed with the European Union and the IMF, we will accompany Greece on its journey back to growth. Fiscal consolidation is entirely necessary, but the goal is growth.
We should never forget that one euro spent on interest rates to pay the debt is one euro that cannot go to the people of Greece, so it is critically important to reduce debt and to control the deficit so that we can restore confidence in the Greek economy, in order to promote growth.
At the same time, it is extremely important that the Greek people understand that in the face of such difficult circumstances a national consensus is necessary: a national consensus and not short-sighted partisan politics. We need a national consensus in Greece so that Greece can win the confidence of the partners and the markets in terms of the very important reforms that are needed.
(Applause)
On Monday night I met with Prime Minister Papandreou, and we also discussed a more strategic use of our European structural funds. Greece has the potential to access a significant amount of European funds under the cohesion policy. I believe we should increase their rate of absorption and accelerate those funds, aiming for a significant impact on improving competitiveness and employment.
This will be done within the existing funds. It will be a comprehensive programme of technical assistance focused on growth and jobs, but with an emergency character because - I repeat - Greece is living in an emergency situation.
I will discuss these issues with the European Council: what we can do together with Greece. We, the Commission, can put this in place, bilaterally with the government, but I believe efforts are necessary from all those that can contribute, namely in terms of technical assistance coming from different Member States.
The Greek Government is ready to engage with us in this approach. I believe we should also be ready to react in a very positive way, always on the basis of strict conditionality regarding the necessary reforms for that country.
The implementation of Greece's reform plans calls for exceptional efforts from the Greek people. The Commission is now proposing an exceptional response as a sign to the Greek people that there is hope. They are making sacrifices, and we know they are making sacrifices, but at the end of that road there is hope, and solutions are within their reach. They are making some important cuts, but those cuts are necessary for growth. Growth is the answer, and we will work with the Greek authorities and the Greek people to achieve that objective.
Mr President, President of the Commission, President-in-Office of the Council, Minister Győri, I would firstly like to say a brief word to you, in acknowledgement of all the work you have done and especially of the methodical approach you employed and the hours you devoted to this work, with Parliament in particular. I think that is worth mentioning and so, once again, thank you.
(Applause)
You are applauding her, but it could not have been any other way: we have trained her well within our group. Therefore, she knows what Parliament is all about.
Seldom has a European Council meeting taken place in such difficult and tense circumstances. Seldom have expectations been so high among the people in our various countries, expectations of brave and united decisions from their leaders on the burning issue of the euro and the debt crisis, as well as on economic governance. In several countries, and especially in Greece, our fellow citizens are confused, anxious and deeply concerned about their and their children's future. I would like to take this opportunity to send out three messages to our Greek friends.
Firstly, Europe is in solidarity with them, and we Europeans are doing everything within our means to extricate them from an extremely difficult situation, in a spirit of solidarity and responsibility - and I stress the word responsibility.
Secondly, the situation that they - and indeed many other countries in Europe - are experiencing is the result of many years of living beyond their means. This has to be said, and I call for all Europeans to face up to reality.
My third message is a product of the first two: Europe can only help Greece, or any other country in difficulty, if it does everything it possibly can to consolidate its economic and financial situation in the long term. This will involve making sacrifices, but it will result in positive changes for the country in the end. This too must be said, and I cannot help but think of the example of Latvia here: a few years ago, it was on the verge of bankruptcy, and thanks to a courageous recovery policy led by the country's twice-elected Prime Minister, Valdis Dombrovskis, it has restored a balanced situation.
Two different attitudes can be adopted with regard to the current situation: either people settle for marching in the streets and striking - that is part of the trade union movement (I myself was a trade unionist) - or, after having expressed their concern, they set about redressing the situation on the basis of a fair policy.
My group, ladies and gentlemen, is calling for a shake-up. It is calling for all of our countries to wake up to the fact that changes are both necessary and beneficial. We will emerge from the crisis not by pinpointing scapegoats (Europe, the International Monetary Fund and others), but by rolling up our sleeves - and when I say 'us', I am of course talking about the political class, but also about all of the 500 million European citizens.
This brings me back to the European Council, from which we are awaiting confirmation of European solidarity. However, beyond the current crisis and in order to achieve a sustainable recovery, we are also awaiting far-reaching economic governance reforms because, while we have completed the monetary side of the economic and monetary union, with the euro, the economic side is inadequate, and we are paying a high price for that today. The Group of the European People's Party (Christian Democrats) is appealing for the Community method to be used to negotiate the legislative package merely to prevent our Member States from being able to shirk their obligations too easily, as they have done in the past. When the Council, with Parliament, decides upon economic regulations to be complied with by the 27 Member States, it is not so that they can be waived at the first opportunity. We simply want an assurance that they will be complied with. If we can take anything away from the crisis we are going through, it is the need to learn from the past. I call on everyone in this Chamber to recognise that.
I will conclude on a positive note, by welcoming the anticipated Council decision on the forthcoming accession of Croatia, which is set to become the European Union's 28th Member State in a few months' time. This decision will reward the tremendous efforts made by the Croatian people and their government, whose courage and sense of public good I wish to commend. This accession is an important and positive signal for Europeans, who are doubting themselves right now. However, the values that Europe embodies - solidarity, tolerance, openness towards others, respect for minorities, respect for human rights and human dignity - have never been more deserving of support than in these times of globalisation, when the balance of power too often takes precedence over everything else. I am certain that if the people of Europe so wish, and if the Union overcomes division and populism, we will emerge stronger from the difficult times we are currently experiencing. I hope that the Heads of State or Government will promote this vision over any other view.
on behalf of the S&D Group. - (DE) Mr President, ladies and gentlemen, rarely has the European Parliament prepared for a European Council meeting during a worse crisis. I believe that we should be under no illusions. This European Council meeting will be a historic one, because it will decide on the future of this Union.
I read an interesting line in a German newspaper this week. The markets - writes the German newspaper - distrust the European Union because they no longer trust it to find solutions to the problems. The people of Europe, the citizens, distrust the European Union because they no longer trust the governments to find solutions to their problems. We are in a severe crisis. We are in a crisis of confidence in the European project. We all have the crisis that we deserve. Our problems have been known for a long time. The question is whether we intend to address them in a bold or a despondent way, and whether we have courage to do so or whether cowardice will bring us to our knees.
I will say one thing, which is perhaps one of the most unpopular messages that could be given in Europe right now. I will say it nevertheless, because I am firmly convinced that it is right. We do not need less Europe, we need more of it! We need more courage to overcome the crisis using European resources.
(Applause)
Why do we need more Europe? This Council meeting is mainly about two things. Firstly, the Heads of State or Government must regain their governance, because it is not the Heads of State or Government alone that decide. In this world in which we live there are 43 companies with a balance sheet totalling more than the national budget of a medium-sized EU Member State like Poland. That means that there are 43 heads of companies that are at least as powerful as the Polish Prime Minister. These people also decide on the fate of the people of this continent. Has the fact actually ever been discussed - and this is another issue - that always right on time just prior to an Ecofin meeting, just before a European Council, one, two or three credit rating agencies assess whatever is on the table as a solution to the problems as being inappropriate? Who in actual fact are the people who are wielding the real power over economic development in Europe? Who is behind them?
Who is actually paying the credit rating agencies for their ratings? They are clearly not working simply for a reward in heaven. Of course, they receive money for their proposals from stakeholders. The Heads of State or Government must have the courage to regain the sovereignty of their national, democratic power to act. The only way that they can do this is by uniting.
(Applause)
They will not be able to do this if they split into their constituent parts. The EU currently has 7.8% of the world's population in its 27 Member States. Population statistics tell us that in 2050 only 4% of the world's population will live here. The remaining 96% of the world's population will not only take their bearings from Europe. The emerging powers and the emerging economies of this world are not waiting for Europe to split into its constituent parts, from large parts like Germany down to very small parts like Malta, in the belief that each individual part will be able to survive on its own - the renationalisation rhetoric that many politicians are giving their people. We will only survive in intercontinental competition - environmental, economic, financial and monetary - if we unite. If we have the shared will to make the strongest economy in the world - because that is what Europe is if it holds together - into a success by standing together in solidarity. Solidarity means sharing. Strong shoulders more so than weak shoulders. For us, incidentally, that does not mean a financial tax; it means a financial transaction tax. If I go to the supermarket and buy a carton of milk, I pay value added tax. If I sell a financial product, I pay no tax. That is not right. Therefore we need this financial transaction tax.
(Applause)
All of these things have been explained. They are on the table. Either we will manage to knit Europe together in unity and not play one nation off against the others, or play the feelings of one off against the feelings of the others, or the European integration project is in real danger. However, if the European Union fails as a transnational project for securing peace and prosperity and breaks apart, then it will be more than just a political union that breaks apart. Then the demons of the 20th century that plunged this continent into misery will quickly reappear. The defence of Europe is more than one European summit, it is the defence of a great idea.
(Applause)